     Case 7:19-cr-00522 Document 115 Filed on 10/10/19 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION


UNITED STATES OF AMERICA                         '
                                                 '
v.                                               '    Criminal No. 7:19-CR-522-S1-1
                                                 '
RICARDO QUINTANILLA                              '

                                NOTICE OF RELATED CASES

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through its Attorney and Assistant

United States Attorney assigned to this matter, and hereby provides this written notice, pursuant

to Local Rule LR5.2, Related Litigation Policy, of related cases. Specifically, this cause is related

to cause number 19-CR-1995-1 which has been assigned to the Honorable Ricardo Hinojosa.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      UNITED STATES ATTORNEY



                                                      /s/ Roberto Lopez, Jr.
                                                      Roberto Lopez, Jr.
                                                      Assistant United States Attorney
